Case 9:19-cv-80121-WM Document 57 Entered on FLSD Docket 09/10/2019 Page 1 of 13



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 9:19-CV-80121-SMITH-MATTHEWMAN


   Bruce Exum, Jr. and Emilie Palmer,
   individually and on behalf of all others
   similarly situated,
                                                       REPLY IN SUPPORT OF PLAINTIFFS’
                   Plaintiffs,
                                                       MOTION FOR CLASS CERTIFICATION
   v.

   National Tire and Battery and TBC
   Corporation,

                    Defendants.



                                          INTRODUCTION

         Plaintiffs’ motion was filed pursuant to Fed. R. Civ. P. 23(a), (b)(2), and (b)(3), and this
  Court’s order of May 24, 2019 (Dkt. No. 28). Plaintiffs requested in the motion that the Court
  certify two clearly defined and ascertainable classes, namely the “nationwide” class and the
  “Virginia subclass.” See Motion for Class Certification (“Plfs.’ Class Cert. Brief”), at 1. As the
  Supreme Court has ruled, the purpose “of a Rule 23(b)(3) certification ruling is not to adjudicate
  the case; rather, it is to select the ‘metho[d]’ best suited to adjudication of the controversy ‘fairly
  and efficiently.’ ”Amgen Inc. v. Conn. Ret. Plans & Trust Funds, 133 S. Ct. 1184, 1191 (2013).
  Thus, Plaintiffs argued in the motion that they have satisfied the requirements of Fed. R. Civ. P.
  23(a), (b)(2), and (b)(3) in seeking the certification of the two classes. Accordingly, the Court
  should consider and grant Plaintiffs’ motion under Rule 23.
         Plaintiffs’ motion did not seek an adjudication on the merits of each claim. This is because
  “[i]n deciding a motion for class certification, a court [‘]does not determine whether Plaintiffs will
  ultimately prevail on the merits, but it considers the factual record in determining whether the
  requirements of Rule 23 are satisfied.[’]” In re Checking Account Overdraft Litig., 307 F.R.D. 630,
  636 (S.D. Fla. 2015) (citing Valley Drug Co. v. Geneva Pharms., Inc., 350 F.3d 1181, 1188 n. 15
  (11th Cir. 2003)). Analysis as to each claim was done for the purpose of showing “facts and law
Case 9:19-cv-80121-WM Document 57 Entered on FLSD Docket 09/10/2019 Page 2 of 13



  underlying all of Plaintiffs’ claims are the same for all class members.” See Plfs.’ Class Cert. Brief,
  at 12. The motion has demonstrated that “[t]here are no individualized issues with respect to each
  class member because Defendants’ violation of the tire-registration statute and regulations is a
  uniform practice applicable to all members of the putative classes.” See Plfs.’ Class Cert. Brief,
  at16.
          Plaintiffs’ motion cannot be and should not be treated as a vehicle for resolving issues
  concerning merits of Plaintiffs’ claims. Nor should it provide Defendants a second opportunity to
  rehash or refine arguments that they should have raised fully and timely in their motion to dismiss.
  Instead of focusing on issues concerning Rule 23, however, Defendants choose to argue against
  the merits of Plaintiffs’ claims. These arguments must be rejected.
          Defendants claimed that Plaintiffs did not cite enough evidence to prove their claims.
  Given the admissions in Defendants’ interrogatory responses, Defendants’ arguments are near-
  frivolous and create no obstacles to certification of this case; nor do they excuse Defendants’
  consistent failure to comply with the specific1 and vitally important tire-registration practices and
  procedures set forth in 49 C.F.R. § 574.8(a)(1) (“Regulation”).
          Further, Defendants omitted the fact that they sandbagged Plaintiffs by producing
  thousands of pages in the days just before and on the very day that Plaintiffs’ motion for class
  certification was due. Defendants’ arguments obscure events in this case that are germane to
  Plaintiffs’ class-certification motion. First, although Defendants have produced 2,654 pages of
  documents to date, they do not reveal the timing of that production. Responding to Plaintiffs’
  interrogatories and requests for documents,2 Defendants first produced 10 pages on July 16, 2019,
  and counsel for Defendants stated shortly thereafter that it was unlikely there would be “a
  substantial number of additional documents responsive to your requests.” See Ex. 2. On August
  6, Defendants produced another 24 pages. Then Defendants produced 234 pages on August 8, 213
  pages on August 9, 505 pages on August 12, 891 pages on August 13 (the same day Plaintiffs’


          1
           Defendants even concede that the Regulation is part of a “comprehensive system for
  regulating” vehicle … “safety.” Defs.’ Opp. to Class Cert. Motion, ECF Dkt. No. 50 at 14.
          2
            Plaintiffs consider Defendants’ answers and document-request responses to be
  procedurally improper and substantively insufficient, have met and conferred with counsel by
  telephone and email, and will be filing a discovery motion. In citing here some of the documents
  produced by Defendants, Plaintiffs do not waive their right to challenge Defendants’ production
  deficiencies.


                                                    2
Case 9:19-cv-80121-WM Document 57 Entered on FLSD Docket 09/10/2019 Page 3 of 13



  motion for class certification was due), and 776 pages on August 14. Ex. 3. Thus, Defendants’
  criticism that Plaintiffs’ motion “contains virtually no citations to record evidence,” ECF Dkt. No.
  50 at 8, is off base. Defendants themselves hindered Plaintiffs’ ability to do so by dumping more
  than 1,800 pages of material on Plaintiffs in the five days leading up to the class-certification
  motion deadline, plus more than 700 more pages after the deadline had run, all in a case with
  aggressive discovery deadlines.
         Defendant also omitted the fact that Plaintiff Exum explained his damages as related to the
  registration process, purchase price paid, and how Defendants would remedy and fix the situation.
  Ex. 1 (Exum Dep. Tr.) at 81:2–83:4. 3 Specifically, Exum testified:
         The requirements for the registry provides the conduit for the manufacturer to get
         to the end-user to recall or to put them on notice of an inspection or whatever for a
         product that they suspect is defective or have determined is defective. So in
         purchasing a tire you’ve got – I’ve done it. We’ve all done it. You’re making the
         assumption that all of that has been complied with. Then you come to find out it
         has not been complied with. So you’ve paid for it and it didn’t get done.

  Id. at 81:3–12.
         A court should certify a class where, as here, the class satisfies the four prerequisites of
  Rule 23(a) (numerosity, commonality, typicality, and adequacy), as well as one of the three
  subsections of Rule 23(b). Whether the tires were sold in violation of the Regulation is a common
  issue that makes Plaintiffs’ claims ideally suited for a class treatment. Predominance is satisfied
  because Plaintiffs’ claims will be tried with primarily common evidence like expert reports and
  testimony, Defendants’ internal documents, and the testimony of Defendants’ employees.
  Plaintiffs’ claims are typical of class members’ claims because they purchased tires that were
  uniformly not registered under any of the three methods prescribed by Regulation. Plaintiffs’
  claims do not have to be identical to class members’ claims for them to adequately represent the
  proposed classes. They need only to be sufficiently similar. Defendants have identified no conflicts
  of interest that preclude certification. Plaintiffs thus request that the Court grant their motion.




         3
           Unless otherwise indicated, all exhibits cited in this brief are to the Second Affidavit of
  Eric N. Linsk in Support of Plaintiff’s Motion for Class Certification.



                                                    3
Case 9:19-cv-80121-WM Document 57 Entered on FLSD Docket 09/10/2019 Page 4 of 13




                                            ARGUMENT

         A.      Plaintiffs demonstrated that requirements of Rule 23 (a) are met4.

         Parties seeking class-action certification must satisfy the four requirements of Federal
  Rule of Civil Procedure 23(a), commonly referred to as numerosity, commonality, typicality and
  adequacy of representation.” Rosen v. J.M. Auto, Inc., 270 F.R.D. 675, 676 (S.D. Fla. 2009) (citing
  Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 613 (1997)).
                 1.      Plaintiffs satisfy Rule 23 element concerning numerosity.

         Defendants’ numerosity argument demonstrates their profound misreading of Rule 23.
  The numerosity requirement does not require Plaintiffs to provide evidence of injury as to each
  class member. It requires only that Plaintiffs “make reasonable estimates with support as to size
  of the proposed class.” Fuller Becker & Poliakoff, P.A., 197 F.R.D. 697, 699 (M.D. Fla. 2000).
  Plaintiffs have done just this. See Plfs.’ Class Cert. Brief Ex. A [Dkt. No. 49-1] Ex. 2 at 4, 5
  (responses to interrogatories 1, 2) (noting Defendants’ admissions that they “sold tires to more
  than a thousand customers each year during the relevant time period.”). Recognizing the finality
  of their interrogatory admissions, Defendants now try to recast the class definition to encompass
  only persons whose tires were subject to a recall, a definition found nowhere in the Complaint or
  Plaintiffs’ motion papers. Defendants’ maneuver is unavailing.
         Even if Defendants’ interrogatory admissions did not satisfy numerosity, buyer data
  compiled by Defendants suggest too that the proposed class is (at least) in the thousands. See, e.g.,
  Ex. 4 at TBC000039–49, TBC000270–71, TBC000310, TBC000414–27, TBC000443–44,
  TBC000613, TBC000999–1004, TBC001029, TBC001660, TBC001753, TBC001168–75.
                 2.      Plaintiffs satisfy Rule 23 elements concerning typicality and adequacy.

          As shown herein, and in Plaintiffs’ opposition to Defendants’ motion to dismiss,
  Plaintiffs were all subjected to the same deceptive conduct: Defendants’ fraudulent
  misrepresentations and omissions, and their failure to follow the federal tire-registration law,
  which constitute cognizable Article III standing injuries. Plaintiffs and class members are


         4
            Plaintiffs understand that Defendants did not directly address the issue of “commonality”
  in their opposition. See Defs.’ Opp. at 10-12. Plaintiffs maintain that their motion has established
  that this requirement is met. See Plfs.’ Class Cert. Brief 8-9.


                                                   4
Case 9:19-cv-80121-WM Document 57 Entered on FLSD Docket 09/10/2019 Page 5 of 13



  pursuing the same legal theories regarding these same injuries and typical conduct by
  Defendants. Plaintiffs’ claims share “the same essential characteristic as the claims of the class
  at large,” Appleyard v. Wallace, 754 F.2d 955, 958 (11th Cir. 1985) (citations omitted), and
  arise from the same “event or pattern and are based on the same legal theory.” Kornberg v.
  Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984).
            Defendants’ claims that typicality does not exist because differences in damages are
  present is wrong, because (1) “[c]lass members’ claims need not be identical to satisfy the
  typicality requirement”; and (2) Defendants failed to provide complete discovery responses
  related to their representations, recall practices and procedures, pricing, quality control, and
  handling of consumer complaints – all of which will further illustrate typicality of the damages
  and allegations. Ault v. Walt Disney World Co., 692 F.3d 1212, 1216 (11th Cir. 2012) (internal
  citations and quotations omitted).
            Indeed, Defendants admit in their discovery responses that they followed none of the
  three federally approved methods for registering tires. Defendants routinely held on to tire
  buyers’ information until recalls, rather than transmitting that information to manufacturers
  within 30 days as required by 49 C.F.R. § 574.8(a)(1)(ii) and (iii) or by providing customers
  with mail-in cards with filled-out tire information as allowed by § § 574.8(a)(1)(i). See Ex. 4
  at TBC000117 (describing TBC’s procedure upon receiving notice of recall for providing
  buyers’ information to manufacturers); TBC000162 (requesting search of TBC’s database for
  buyers’ information after receiving notice of recall); TBC000460 (correspondence from
  Cooper Tire to TBC with recall details, requesting search for buyers’ information). There was
  and is no reason except greed for Defendants to elude the rule and make up their own system,
  apparently related to a fear that manufacturers might market the buyers directly in the future.
  See National Highway Traffic Safety Administration, REPORT TO CONGRESS: Electronic
  Tire Identification Study, Appendix A at 31 (March 2019) (summarizing tire-retailer trade
  organization’s position as, “Dealers do not want to hand over their customer data to
  manufacturers before a recall is initiated.”). The federal regulatory system provides the
  independent dealers no right to balance their theoretical financial loss against the black-letter
  requirement that tire owners be timely notified once a manufacturer determines the tires are a
  hazard.




                                                   5
Case 9:19-cv-80121-WM Document 57 Entered on FLSD Docket 09/10/2019 Page 6 of 13



          Defendants contend that Plaintiffs Palmer and Exum are not adequate class
  representatives. Defendants’ arguments entirely rest on case citations that a familial
  relationship may be a basis to disallow a class representative. If the Court deems Ms. Palmer
  inadequate due to a familial relationship with counsel who is not being put forward as class
  counsel in this motion, then Plaintiffs will remove her as a proposed class representative.
  Nevertheless, Mr. Exum’s friendship with Plaintiffs’ counsel Mr. Kessler is not disqualifying.
  See, e.g., In re Toys “R” Us – Delaware, Inc. –Fair and Accurate Credit Transactions Act
  (FACTA) Litig., 300 F.R.D. 347, 372–75 (C.D. Cal. 2013) (noting that a close friendship alone
  does not render a plaintiff an inadequate class representative). Here, Defendants point to no
  influence, assurances, or improper conduct whatsoever related to that friendship in this case.
  See Hillis v. Equifax Consumer Servs., Inc., 237 F.R.D. 491, 501 (N.D. Ga. 2006) (finding
  “there is not enough evidence for the Court to conclude that Plaintiff’s interests are more
  closely associated with [attorney who referred case to Plaintiff’s counsel] than they are with
  the absent class members.”). No “substantial conflicts of interest” exist here and Mr. Exum—
  who agreed to participate in this case, be deposed, and no have interest antagonistic to the
  proposed class(es)—has demonstrated that he will “adequately prosecute the action.” Busby v.
  JRHBW Realty, Inc., 513 F.3d 1314, 1323 (11th Cir. 2008).
         B.      Plaintiffs meet Rule 23(b)(3)’s predominance test.

         Defendants challenge predominance, questioning how this Court could determine
  registration and notice of recall information. Defs.’ Opp. at 16. These arguments fail because the
  facts and issues here concerning Defendants’ practices are common. As Plaintiffs’ motion has
  explained: Plaintiffs and each of the members of the classes purchased tires from Defendants
  during the class period without being provided with a registration card and without being provided
  with a way to confirm registration or the accuracy of their contact information. Defendants violated
  the same law and regulations each time when it made a tire sale to a class member. Thus, the
  requirements of Federal Rule of Civil Procedure 23 (b)(3) are easily met.
         Defendants contend that Plaintiffs’ claims pose individualized issues on damages, and thus
  “requires separate mini-trials” under Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011).
  See Defs.’ Opp. at 24. However, no such inquiry is necessary for this motion. The Court need not
  engage in damage calculation for each individual class member to find “predominance” here—in
  fact, “Rule 23 grants courts no license to engage in free-ranging merits inquiries at the class


                                                   6
Case 9:19-cv-80121-WM Document 57 Entered on FLSD Docket 09/10/2019 Page 7 of 13



  certification stage. Merits questions may be considered to the extent – but only to the extent – that
  they are relevant to determining whether the Rule 23 prerequisites for class certification are
  satisfied.” Amgen, 133 S. Ct. at 1194–95 (citing Dukes, 131 S. Ct. at 2552 n.6). Moreover,
  “individualized damages calculations are insufficient to foreclose the possibility of class
  certification, especially when, as here, the central liability question is so clearly common to each
  class member.” Carriuolo v. Gen. Motors Co., 823 F.3d 977, 988 (11th Cir. 2016). See also Tyson
  Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016 ) (holding that certification is appropriate
  even if “other important matters will have to be tried separately”); Amgen, 568 U.S. at 469 (internal
  citations omitted) (“Rule 23(b)(3) . . . does not require a plaintiff seeking class certification to
  prove that each “elemen[t] of [her] claim [is] susceptible to classwide proof.”); Butler v. Sears,
  Roebuck & Co., 727 F.3d 796, 801 (7th Cir. 2013) (“If the issues of liability are genuinely common
  issues, and the damages of individual class members can be readily determined in individual
  hearings . . . the fact that damages are not identical across all class members should not preclude
  class certification.”). Here, Plaintiffs’ expert will calculate damages based on what Defendants
  have done to register buyers’ tires compared to what the law required. See Ex. 6. Thus, Defendants’
  argument should be rejected.
         Defendants’ argument that Plaintiffs’ Nationwide Class is barred by variations in state law
  overlooks that the causes of action here are similar. Importantly, a “Court may certify multi-state
  classes even if ‘different claims or issues are subject to different bodies of law that are not the
  same in functional content but nonetheless present a limited number of patterns that the court
  ... can manage.’” In re Checking Account Overdraft Litig., 307 F.R.D. 630, 652 (S.D. Fla. 2015)
  (citations omitted) (emphasis added); accord Bishop’s Prop. & Inv., LLC v. Protective Life Ins.
  Co., 255 F.R.D. 619, 624 (M.D. Ga. 2009) (internal citations omitted) (“[C]lass certification is a
  realistic policy ‘if a claim is based on a principle of law that is uniform among the states.’”).
         Here, Defendants’ violations of a comprehensive federal regulation are common to the
  class, and the pleaded causes of action will only require applying largely similar elements to this
  common inquiry (i.e., negligence, statutory consumer law, and unjust-enrichment law). This action
  concerns the failure to follow the law and the regulation by Defendants, and is actionable in all 50
  states; and Florida law should govern because Defendants are based in Florida and their key
  decisions regarding tire registration were made in Florida. See, e.g., Ex. 4 at TBC000161,
  TBC000010, TBC000316, TBC000390 (documents showing key personnel involved in



                                                    7
Case 9:19-cv-80121-WM Document 57 Entered on FLSD Docket 09/10/2019 Page 8 of 13



  registration and customer notification were based in Florida).
          In conclusion, class certification is appropriate here because “there is a commonality of
  substantive law applicable to all class members.” In re Disposable Contact Lens Antitrust, 329
  F.R.D. 336, 414 (M.D. Fla. 2018). Even if “each proposed subclass is proceeding under its own
  state law,” certification is appropriate under Rule 23, because “the claims of the proposed putative
  class members all arise out of the same alleged illegal conduct by Defendants,” and “the claims of
  the proposed state classes arise out of the same alleged illegal conduct by Defendants and are based
  on the same related [legal] theories[.]” Id. at 413-14.
          C.      Plaintiffs satisfy Rule 23 (b)(2) requirements.

          A class may be certified under Rule 23(b)(2) if “the party opposing the class has acted or
  refused to act on grounds generally applicable to the class, thereby making appropriate final
  injunctive relief or corresponding declaratory relief with respect to the class as a whole.” Fed. R.
  Civ. P. 23(b)(2). Class certification under Rule 23(b)(2) is appropriate when Defendants “has acted
  in a manner equally applicable to all members of the class, and that injunctive or declaratory relief
  is appropriate in this case.” Edmonds v. Levine, 233 F.R.D. 638, 642 (S.D. Fla. 2006). As in
  Edmonds, Defendants’ violations of the federal law and the regulation are common to the class,
  and “there is no question-nor any argument by Defendant-that [they] have acted differently toward
  any individual Plaintiffs or proposed class members.” Id.
          Defendants’ reliance on Randolph v. J.M. Smucker Co., 303 F.R.D. 679, 691 (S.D. Fla.
  2014) is inapposite. Plaintiffs have clearly stated a claim for injunctive relief. See Compl. at 24-
  25. Plaintiffs’ motion further explains the injunctive relief sought: “Plaintiffs’ injunctive claim
  requests that this Court enjoin Defendants from further misconduct in violation of the statute and
  provide a method, manner, or means by which Plaintiffs and class members can confirm
  registration and the accuracy of the provided information. The relief requested here is applicable
  to the entire class. As putative class members are purchasers of tires sold by Defendants, they are
  bound by a common trait that predominates in the litigation.” Plfs.’ Class Cert. Brief, at 10–11.
  Thus, the injunctive relief requested here is a relief “resting on the same grounds and applying
  more or less equally to all members of the class.” Holmes v. Continental Can Co., 706 F.2d 1144,
  1155 (11th Cir. 1983). Any monetary damage to the relief would be contingent on the resolution
  of the injunctive relief: if Defendants are ordered to follow the law and the regulation in registering
  the tires at their cost, then there would be essentially little cost to class members for the registration


                                                      8
Case 9:19-cv-80121-WM Document 57 Entered on FLSD Docket 09/10/2019 Page 9 of 13



  process; if, however, Defendants refused to comply and leave the class members to investigate and
  register the tires by themselves, then the class members must spend time and effort in doing so. In
  sum, Plaintiffs here have demonstrated that “money damages are [‘]incidental[’]” because “class
  members would be automatically entitled to them once class-wide liability is established.”
  Colomar v. Mercy Hosp., Inc., 242 F.R.D. 671, 682 (S.D. Fla. 2007).
         Defendants’ argument here should be rejected.
         D.      The classes are ascertainable.

         “To meet the ascertainability requirement, the Eleventh Circuit requires the plaintiff to
  show [‘]objective criteria[’] for identifying class members,” which requires that the identification
  process be “administratively feasible.” Cox v Porsche Fin. Servs., Inc., 330 F.R.D. 322, 330 (S.D.
  Fla. 2019) (citing Bussey v. Macon Cty. Greyhound Park, Inc., 562 F. App’x 782, 787 (11th Cir.
  2014)). Plaintiffs’ class definition(s) includes only tire purchasers whose tires were not properly
  registered, in violation of federal law. The declaration of Defendants’ vice president confirms that
  class members and their tire details can be identified by queries on Defendants’ point-of-sale
  database. See Dkt. No. 50-1 (Ex. A), Decl. of Tony Maddox.5 Thus, Plaintiffs here have narrow
  class definitions and “an administratively feasible method by which class members can be
  identified.” Karhu v. Vital Pharms., Inc., 621 F. App’x 945, 946–47 (11th Cir. 2015).
         E.      Plaintiffs’ opposition to Defendants’ motion to dismiss adequately addresses
                 standing already.

         Plaintiffs maintain that it is inappropriate to resolve issues governed by Rule 12(b)(6) in
  this motion. However, because Defendants’ re-argued and raised potential new issues in their
  opposition to this motion, Plaintiffs must respond. Plaintiffs have thoroughly addressed Article III
  standing in Plaintiffs’ Memorandum in Opposition to Defendants’ Motion to Dismiss (Dkt. No.
  36) and thus respectfully direct the Court’s attention to that brief.
         As stated in the Opposition, Plaintiffs do not assert that the Safety Act creates a private
  right of action; rather, they have sued under Florida laws that do provide a private right of
  action. Defendants’ violations of the Safety Act are evidence of Defendants’ violations of their
  duties owed to Plaintiffs and putative class members, which give rise to Florida causes of action.


         5
            Paradoxically, despite now having challenged the motion for certification in part because
  Plaintiffs do not identify class members, Defendants refused to provide buyers’ information during
  the meet-and-confer process. This dichotomy will be a subject of a motion to compel.


                                                    9
Case 9:19-cv-80121-WM Document 57 Entered on FLSD Docket 09/10/2019 Page 10 of 13



   The lack of a private right of action in the Safety Act does not preclude Plaintiffs, and putative
   class members, from acting under Florida causes of action. See, e.g., Ayres v. Gen. Motors Corp.,
   234 F.3d 514, 522 & n.19 (11th Cir. 2000).
           Plaintiffs have previously explained why Defendants are wrong. See Dkt. 36 at 3–6. As
   stated in the Opposition, federal law requires independent tire dealers (like Defendants) to collect
   and transmit to tire manufacturers first-purchaser information for each tire sold. See 49 CFR §
   574.8(a), so that the tire manufacturer can reach end purchasers as soon as possible in the event of
   a recall or safety hazard in the future. Inclusion in the manufacturer’s database is so important to
   the safety of motoring Americans that Congress mandated its creation, maintenance, and inclusion
   of all first purchasers of tires. Defendants, without citation to a single law or regulation,
   erroneously contend that there must be a tire recall before there can be a harm. Dkt. No. 50 at 16;
   Defs.’ Opp. at 9. However, waiting for a recall before providing the buyer information is neither
   allowed by the tire-registration regulations nor is it safe. Consumers whose names and addresses
   are not in the database cannot be reached directly, and even if their information is later provided
   as under Defendants’ improvised non-compliant system here, this injects unsafe delay into the
   process. The exclusion from the database at the point of sale, in violation of federal law, is the
   past, present, and ongoing harm. Plaintiffs and putative class members have Article III standing.6
           Defendants argue violation of the Safety Act cannot support any of Plaintiffs’ claims. But
   this argument is wrong for the reasons discussed above and in Plaintiffs’ Opposition to
   Defendants’ Motion to Dismiss. See supra sec. B; see also Dkt. No. 36 at 9–10. As a practical
   matter, if Plaintiffs are successful in seeking an injunction, Defendants will have to change their
   practices on a national basis. Changes to company standard procedures and its software packages
   would not be effectuated in Florida alone. For these reasons, Defendants’ argument fails.
                                              CONCLUSION

           For all of the above-stated reasons, Plaintiffs respectfully request the Court grant their
   motion for class certification in its entirety.




           6
             Many customers likely visit Defendants’ retail locations repeatedly for tire rotation,
   balancing, and other tire services; each time Defendants check customers’ records on these
   subsequent visits and see that their tires have not been registered, the injury to customers is
   repeated.


                                                     10
Case 9:19-cv-80121-WM Document 57 Entered on FLSD Docket 09/10/2019 Page 11 of 13




   Dated: September 10, 2019                Respectfully submitted,


                                            /s/ Jordan L. Chaikin
                                            Jordan L. Chaikin
                                            Florida Bar Number: 0878421
                                            CHAIKIN LAW FIRM PLLC
                                            12800 University Drive, Suite 600
                                            Fort Myers, Florida 33907
                                            Telephone: (239) 470-8338
                                            Facsimile: (239) 204-2425
                                            Email: jordan@chaikinlawfirm.com

                                            Cuneo Gilbert & LaDuca, LLP
                                            /s/ Charles J. LaDuca
                                            Charles J. LaDuca
                                            Brendan S. Thompson
                                            Yifei (“Evelyn”) Li
                                            4725 Wisconsin Avenue, NW, Suite 200
                                            Washington, DC 20016
                                            Telephone: (202)789-3960
                                            charles@cuneolaw.com
                                            brendant@cuneolaw.com
                                            evelyn@cuneolaw.com

                                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                            /s/ Robert K. Shelquist
                                            Robert K. Shelquist, #021310X (MN)
                                            Rebecca A. Peterson, #0392663 (MN)
                                            Eric N. Linsk, #0388827 (MN)
                                            100 Washington Avenue South, Suite 2200
                                            Minneapolis, MN 55401
                                            Telephone: (612) 339-6900
                                            Facsimile: (612) 339-0981
                                            rkshelquist@locklaw.com
                                            rapeterson@locklaw.com
                                            RNLinsk@locklaw.com

                                            The Kessler Law Firm PLLC
                                            /s/ Chris Kessler
                                            Christopher C. Kessler, #18696 (NC)
                                            PO Box 8064
                                            Greenville, NC 27835
                                            (252) 321-2535
                                            cck@kesslerlawfirmpllc.com

                                            MCDOUGALL LAW FIRM, LLC
                                            /s/ J. Olin McDougall, II
                                            J. Olin McDougall, II, Esquire


                                       11
Case 9:19-cv-80121-WM Document 57 Entered on FLSD Docket 09/10/2019 Page 12 of 13



                                            Post Office Box 1336
                                            115 Lady’s Island Commons
                                            Beaufort, South Carolina 29901-1336
                                            (843) 379-7000
                                            (843) 379-7007-Fax
                                            lin@mlf.law

                                            Counsel for Plaintiffs




                                       12
Case 9:19-cv-80121-WM Document 57 Entered on FLSD Docket 09/10/2019 Page 13 of 13



                                     CERTIFICATE OF SERVICE


           I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically

   filed with the Clerk of Court this 10th day of September 2019, by using the CM/ECF system which

   will send notice of electronic filing to all parties of record.

                                                   By:     /s/ Jordan L. Chaikin
                                                           Jordan L. Chaikin
                                                           Florida Bar Number 0878421
                                                           CHAIKIN LAW FIRM PLLC
                                                           12800 University Drive, Suite 600
                                                           Fort Myers, Florida 33907
                                                           Telephone: (239) 470-8338
                                                           Facsimile: (239) 433-6836
                                                           Email: Jordan@chaikinlawfirm.com

                                                           Counsel for Plaintiffs




                                                      13
